STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

WEINSTEIN,            ET   ALS,       LLC   AND                                     NO.     2021    CW   1389
JOHN    HAAS      WEINSTEIN

VERSUS


CW   INVESTORS,            LLC    AND       JOSH                                     JANUARY       21,   2022
LAPIDES




In   Re:          CW       Investors,              LLC     and        Josh     Lapides,      applying       for

                  supervisory                writs,            19th      Judicial         District       Court,
                  Parish         of    East    Baton       Rouge,       No.    653621.




BEFORE:           GUIDRY,         HOLDRIDGE,             AND    CHUTZ,       JJ.


        WRIT      DENIED.




                                                           JMG
                                                           GH
                                                           WRC




COURT      OF   APPEAL,          FIRST      CIRCUIT




                           Ud
       DEPUTY         CLERK      OF   COURT
                FOR    THE    COURT